                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                           No. 5:18-CR-235-D-1

UNITED STATES OF AMERICA

      v.                                           ORDER TO SEAL
                                             [DOCKET ENTRY NUMBER 385]
MARQUAVIOUS HAROLD CARR,

             Defendant.

     Upon Motion of the Defendant,     it is hereby ORDERED that Docket

Entry Number 3 85 be   sealed until   such time   as   the   Court determines

that the aforementioned filing should be unsealed.

     SO ORDERED. This, the __l_1:_ day of August, 2020.




                                             1----" 0 ,£4-A
                                                JAMES C. DEVER III
                                           United States District Judge




      Case 5:18-cr-00235-D Document 387 Filed 08/13/20 Page 1 of 1
